MEMORANDUM OPINION
                                           No. 04-12-00069-CV

                 IN RE AMERICA’S ROOFING & RESTORATION CO., LLC

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: March 7, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 2, 2012, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                           PER CURIAM




1
 This proceeding arises out of Cause No. 374296, styled Zena Properties, LLC v. America’s Roofing & Restoration
Co., LLC, et al., pending in the County Court at Law No. 10, Bexar County, Texas, the Honorable Irene Rios
presiding. However, the order complained of was signed by the Honorable Tim Johnson, visiting judge.